FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                          JANUARY 6, 2022
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                  2022 ND 4

Cody Muscha,                                            Plaintiff and Appellant
      v.
Jessica Krolik,                                        Defendant and Appellee
      and
State of North Dakota,                         Statutory Real Party in Interest



                                No. 20210179

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce A. Romanick, Judge.

AFFIRMED.

Opinion of the Court by Tufte, Justice.

Theresa L. Kellington, Bismarck, N.D., for plaintiff and appellant; submitted
on brief.

Jonathan L. Huber, Mandan, N.D., for defendant and appellee; submitted on
brief.
                               Muscha v. Krolik
                                No. 20210179

Tufte, Justice.

[¶1] Cody Muscha appeals from a judgment awarding Jessica Krolik primary
residential responsibility of the couple’s children and ordering Muscha to pay
child support. Muscha argues the district court abused its discretion in
admitting and considering evidence in this case that had been suppressed in a
criminal case involving Muscha; the court erred in finding the presumption
against residential responsibility found in N.D.C.C. § 14-09-06.2(1)(j) had been
triggered; and the court’s individual findings regarding the other best interest
factors, including its award of primary residential responsibility to Krolik,
were clearly erroneous.

                                         I

[¶2] Muscha argues the court abused its discretion in admitting and
considering evidence that had been suppressed in Muscha’s criminal case. The
court in the criminal case, as a result of the investigating officer acting outside
his territorial jurisdiction, suppressed Muscha’s statements involving domestic
violence committed against Krolik. Muscha argues that because the recording
was suppressed in his criminal case, the confession must also be suppressed in
this civil proceeding.

[¶3] The United States Supreme Court set forth the exclusionary rule in
Mapp v. Ohio, 367 U.S. 643 (1961), holding that evidence obtained in violation
of the Fourth Amendment cannot be used in a criminal proceeding against the
victim of the unreasonable search or seizure. Since the inception of the
exclusionary rule, the Supreme Court has been asked to extend it beyond the
criminal trial. The Court has expressly and repeatedly refused to do so. Pa. Bd.
of Probation & Parole v. Scott, 524 U.S. 357, 363 (1998) (holding the
exclusionary rule does not apply in parole revocation hearings); United States
v. Janis, 428 U.S. 433, 454 (1976) (holding the exclusionary rule does not apply
in civil tax proceedings); INS v. Lopez-Mendoza, 468 U.S. 1032, 1050 (1984)
(holding the exclusionary rule does not apply in civil deportation proceedings);


                                        1
United States v. Calandra, 414 U.S. 338, 349–50 (1974) (holding the
exclusionary rule does not apply in grand jury proceedings). Because the
“prime purpose” of the exclusionary rule is “to safeguard Fourth Amendment
rights” and “deter future unlawful police conduct,” the rule is inapplicable to
civil proceedings. Janis, 428 U.S. at 446–47 (stating “the Court never has
applied [the exclusionary rule] to exclude evidence from a civil proceeding,
federal or state”).

[¶4] We have applied the Fourth Amendment exclusionary rule in criminal
matters since State v. Govan, 123 N.W.2d 110, 113–14 (N.D. 1963), and State
v. Manning, 134 N.W.2d 91, 99 (N.D. 1965). And we have also repeatedly
refused to apply the exclusionary rule to noncriminal proceedings. See Burgess
v. N.D. DOT, 2011 ND 226, ¶ 2, 806 N.W.2d 438 (per curiam) (stating “the
exclusionary rule does not apply to civil proceedings”). Therefore, we conclude
that an order suppressing evidence in a criminal case is not sufficient to
require exclusion of the same evidence in a subsequent civil case. Subject to
other evidentiary requirements, the evidence may be admissible in a
subsequent civil trial, as in this case. Thus, the district court did not abuse its
discretion in admitting or considering the confession.

                                        II

[¶5] The court’s findings under the best interest factors, its application of the
N.D.C.C. § 14-09-06.2(1)(j) presumption, and its ultimate finding applying
those factors to award primary residential responsibility to Krolik were not
clearly erroneous. Upon our review of the entire record, we summarily affirm
the remainder of the judgment under N.D.R.App.P. 35.1(a)(2).

[¶6] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        2